            Case 1:11-cr-00057-SHR Document 95 Filed 05/11/20 Page 1 of 1


                                                    U.S. Department of Justice
                                                    Federal Bureau of Prisons
                                                    Federal Correctional Complex


    Office of the Warden                            4700 Bureau Road South
                                                    Terre Haute, Indiana 47802




                                                               May 5, 2020


   U.S. District Judge Sylvia H. Rambo
   United States District Court
   Middle District of Pennsylvania
   U.S. Courthouse Federal Building and Courthouse
   228 Walnut Street, Room 860
   Harrisburg , PA 17101


   RE:    Nieves-Galarza, Jose
          Reg . No.: 69873-067
          Docket No.: 1:CR-11-057-01

   Dear Honorable Judge Rambo:

   This is to inform you of the recent death of inmate Nieves-Galarza, Jose, who was incarcerated at
   the Federal Correctional Complex, Terre Haute, Indiana.

   As you recall , inmate Nieves-Galarza was sentenced in the Middle District of Pennsylvania on
   February 12, 2013, to a 109-month term of incarceration , which was reduced to 87 months, for
   Felon in Possession of a Firearm , with three years of supervision . Inmate Nieves-Galarza was
   also sentenced in the Eastern District of North Carolina on February 1, 2017 , to a 5-month term of
   incarceration for Contraband in Prison and attempted Introduction of Contraband , with three years
   of supervision. He was scheduled to be released on October 10, 2020, via Good Conduct Time
   Release.

   Inmate Nieves-Galarza passed away at 2:29 P. M. on May 5, 2020, at FCI Terre Haute in Terre
   Haute, Indiana. The preliminary cause of death is unknown . An autopsy will be performed.

   If you require further information regarding th is case , please do not hesitate to contact our
   institution.

   Sincerely,


a ammer
   Warden

   cc:    United States Attorney's Office
          Chief United States Probation Officer, Middle District of Pennsylvania
          Chief United States Probation Officer, Eastern District of North Carolina
          North Central Regional Director
